DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 24 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Nagahama (9,198,347 B2).
Nagahama discloses the invention including:
Claim 1; a connecting rod assembly 30; a working head 20 connected to one end of the connecting rod assembly; and a power source 44 and 48 connected to another end of the connecting rod assembly; the connecting rod assembly including a first rod 30b connected to the working head, a second rod 30a connected to the power source, and a connection structure for implementing a mechanical connection and an electrical connection between the first rod and the second rod; the connection structure including a first terminal 164 arranged on the first rod and a second terminal 154 arranged on the second rod, the first terminal being connected to a first wire (see Fig. 10), the second terminal being connected to a second wire (see Fig. 10), the first terminal and the second terminal connectable to transmit power of the power source to the working head through the first wire and the second wire; the connection structure 
Claim 24; wherein the connection structure further includes a first base (see Fig. 9) mounted in the first rod and at least two first terminals, the at least two first terminals being mutually independently fixed to the first base, front ends of the first terminals being connected with the first wire, and rear ends of the first terminals extending out of the first base (see Fig. 8).
	
Allowable Subject Matter
Claims 20-23 and 25-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior arts are cited to show related devices:
	King et al., Everts et al., and Anderson et al.  all teach polarity of terminals and bases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724